Citation Nr: 9903116	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-17 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

Entitlement to service connection for a low back disability 
and residuals of a left ankle injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1993 to June 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1996 RO rating decision that denied service 
connection for a low back disorder and residuals of a left 
ankle injury.



REMAND


Service medical records show that the veteran was seen for 
low back problems secondary to a fall in 1993 and left leg 
problems after slipping on stairs in August 1993.  X-rays of 
the lumbosacral spine in March 1994 revealed 
spondylolisthesis of L5 on S1 with probable bilateral pars 
interarticularis defects at L5.

In April 1996, the veteran underwent a VA medical 
examination.  The diagnoses included spondylitis of the 
lumbosacral spine, not found; lumbosacral strain; and history 
of residuals of left ankle dislocation.  He was recommended 
for X-rays of the lumbosacral spine and left ankle.  These X-
rays were taken in April 1996.  The X-rays of the lumbosacral 
spine revealed bilateral pars interarticularis defects at L5 
and the X-rays of the left ankle showed a linear osseous 
density adjacent to the medial malleolus suggestive of 
avulsion fracture and minimal adjacent soft tissue swelling.  
The reports of these X-rays were not reviewed by the examiner 
who recommended them and the overall evidence leaves the 
Board uncertain as to the nature and extent of any low back 
and left ankle conditions, and as to the etiology of any such 
conditions.  Where there is reasonable possibility that a 
current condition is related to or is the residual of a 
condition experienced in service, VA should seek a medical 
opinion as to whether the current disability is in any way 
related to or the residual of the condition experienced in 
service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any low back and 
left ankle disabilities, and to obtain 
opinions as to the etiology of any such 
conditions found.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should give a fully reasoned 
opinion as to whether it is at least as 
likely as not that any low back and left 
ankle disorders found are related to the 
veteran's low back and left leg problems 
noted in service.  In particular, the 
examiner should state whether the 
spondylolysis, spondylolisthesis, and 
pars interarticularis defects noted on x-
rays in and/or after service could be the 
result of trauma in service.  Or, if such 
pathology is always a congenital or 
developmental defect, the examiner should 
so state.  The examiner should support 
his or her opinions by discussing medical 
principles as applied to the specific 
evidence in the veteran's case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

2.  After the above development, the RO 
should review the claims for service 
connection for a low back disorder and 
residuals of a left ankle injury.

3.  If action remains adverse to the 
veteran, he and his representative should 
be sent an appropriate supplemental 
statement of the case.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


